DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Independent claims 1, 13 and 15 recite dividing the waveform vibration data into sequential blocks, and for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, passing the current block as a reference block, computing a representative value for the current block, comparing the representative value for the current block to the representative value for the reference block to determine a difference, comparing the representative value for the current block to a minimum representative value, transforming the current block into a spectrum, comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value, and when the representative value for the current block is above the minimum representative value, passing the current block as the reference block whenever at least one of the following is true, the first difference is greater than a given difference, the correlation value is less than a given correlation value, and a numerical count of blocks between the current block and a most recently passed reference block is greater than a given maximum. 
These limitations are not all shown in the drawings.  Although FIG. 1 includes a flow chart, an initial waveform is not shown, nor a thinned representation of a waveform; it is also not 
Dependent claims 4-12 and 18-20 include further features not shown in the drawings.  For example, but not an exhaustive list:
Claim 4 recites dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks of 8092 data points each. 
Claim 5 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that each start at a leading tachometer signal within the waveform vibration data and end at a following tachometer signal within the waveform vibration data. 
Claim 6 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that that each contain waveform vibration data that represents a common number of rotations. 
Claim 7 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that each contain waveform vibration data that represents a given minimum number of rotations. 
Claim 8 recites the step of storing all of the reference blocks on a non-transitory storage medium as the thinned representation of the vibration waveform data. 
	The features above are not shown in the drawings.
Therefore, the features of claims 1-20 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
dividing the waveform vibration data into sequential blocks, and 
for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, passing the current block as a reference block, 
computing a representative value for the current block, 
comparing the representative value for the current block to the representative value for the reference block to determine a difference, 
comparing the representative value for the current block to a minimum representative value, 
transforming the current block into a spectrum, 
comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value, and 
when the representative value for the current block is above the minimum representative value, 
passing the current block as the reference block whenever at least one of the following is true, the first difference is greater than a given difference, 
the correlation value is less than a given correlation value, and 
a numerical count of blocks between the current block and a most recently passed reference block is greater than a given maximum. 
Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receiving the waveform vibration data” is mere data gathering for the algorithm.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 2-12 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 2 of receiving the waveform vibration data from a vibration sensor (US Publication 2020/0317204, US Publication 20140195197) and claim 3, of receiving the waveform vibration data comprises receiving the receiving the waveform vibration data from a data storage device (generic computer component), include only generic elements.
The additional limitations of claim 5 include extensions of the abstract idea, and data from a tachometer signal where a tachometer is a generic element (US Publication 2011/0098968, US Publication 2018/0011065)
Claim 5 recites the step of dividing the waveform vibration data into sequential blocks comprises dividing the waveform vibration data into blocks that each start at a leading 
	The additional limitations of claims 4-12 are merely extensions of the abstract described above with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Evaluating claim 13, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
for dividing the waveform vibration data into sequential blocks, and 
for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, passing the current block as a reference block to at least one of a memory, a storage, and an output, computing a representative value for the current block, 
comparing the representative value for the current block to the representative value for the reference block to determine a difference, 
comparing the representative value for the current block to a minimum representative value, transforming the current block into a spectrum, 
comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value, and 
when the representative value for the current block is above the minimum representative value, 

the first difference is greater than a given difference, 
the correlation value is less than a given correlation value, and 
a number of blocks between the current block and a most recently passed reference block is greater than a given maximum. 
Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an input for receiving the waveform vibration data” is mere data gathering for the algorithm.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The elements of “a processor” is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Dependent claim 14 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 14 of receiving the waveform vibration data from a vibration sensor (US Publication 2020/0317204, US Publication 20140195197) include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
divide the waveform vibration data into sequential blocks, and for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, pass the current block as a reference block, 
compute a representative value for the current block, 
compare the representative value for the current block to the representative value for the reference block to determine a difference, 
compare the representative value for the current block to a minimum representative value, transform the current block into a spectrum, 

when the representative value for the current block is above the minimum representative value, 
pass the current block as the reference block whenever at least one of the following is true, 
the first difference is greater than a given difference, 
the correlation value is less than a given correlation value, and a numerical count of blocks between the current block and a most recently passed reference block is greater than a given maximum. 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “receive the waveform vibration data” is mere data gathering for the algorithm.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
Dependent claims 16-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claim 16 of receiving the waveform vibration data from a vibration sensor (US Publication 2020/0317204, US Publication 20140195197) and claim 17, of receiving the waveform vibration data comprises receiving the receiving the waveform vibration data from a data storage device, include only generic elements.
The additional limitations of claim 18 include extensions of the abstract idea, and data from a tachometer signal where a tachometer is a generic element (US Publication 2011/0098968, US Publication 2018/0011065).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Line 3 recites the limitation "the waveform vibration data".  Even though the preamble receives “a thinned representation of vibration waveform data,” a thinned representation of vibration waveform data is (1) a representation, and (2) is general and not necessarily “the waveform vibration data” claimed.  Therefore there is insufficient antecedent basis for this limitation in the claim.  	Claim 13 and claim 15 are rejected for similar reasons.  
Claim 1, line 8 recites “computing a representative value for the current block.”  However, it is unclear how a representative value is computed for the current block.  Claim 1, Line 9 recites “comparing the representative value for the current block to the representative value for the reference block to determine a difference.”  It is unclear how a representative value is calculated for the reference block.  Therefore, determining the difference between the two is further unclear.
Claim 1, Line 12 recites “comparing the representative value for the current block to a minimum representative value.”  However, because it is not clear how a representative value is computed for the current block, this limitation is also unclear.
Claim 13 and claim 15 are rejected for similar reasons.  
Dependent claims 2-12, 14, and 16-20 are rejected for their dependence on a rejected claim base.
		

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 and 35 U.S.C. §112(b) rejections set forth in this office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Although the prior art US Patent 6,026,348 (Hala) discloses a method for producing a thinned representation of vibration waveform data (A method and apparatus for compressing, storing and transmitting measurement data correlative to machine status is disclosed in which the measurement data is continuously sensed, sampled and processed to extract significant spectral elements including magnitude and phase information from each successive period of the originally measured data and to store those spectral elements in a memory means from an initial period of significant spectral elements and each successive period of significant spectral elements which have changed since the previous period (Abstract), Regenerate a Contentious waveshape from the stored data upon demand (FIG. 4)), the method comprising the steps of: 
receiving the waveform vibration data ((Data from at least one sensor sensing raw dynamic machine vibration signals (Col 4, Ln 3), Sampling a vibration signal (Col 6, Ln 25), Sampling Means 30, Sense Machine Data (FIG. 2)), 
dividing the waveform vibration data into sequential blocks (Sample Machine Data And Time Stamp (FIG. 2)), and 
for each sequential block, each serially designated in turn as a current block, when the current block is also a first block, passing the current block as a reference block (Storing markers for identifying the position and time of capture of each differing value (Col 7, Ln 6), Sample Machine Data And Time Stamp (FIG. 2) a time stamp is a sequential block),
computing a representative value for the current block (Append a real time value of a capture to the sampled data, Convert each series of spectral elements into amplitude and phase elements each having an element number associated therewith (Fig 4)), 
comparing the representative value for the current block to the representative value for the reference block to determine a difference (Compare the Retained elements of each series with the retained elements of a previous series to determine if the amplitude and/or phase of each element has changed more than a user definable amount (FIG. 4)), 
comparing the representative value for the current block to a minimum representative value (Criteria: B) Compare against a percentage of the largest elements and/or a minimum base line value (FIG. 4)), 
transforming the current block into a spectrum ((Transform Sampled Data Into Series Of Spectral Elements (FIG. 2)), 
comparing the spectrum for the current block to the spectrum for the reference block to determine a correlation value (Compare Each Subsequent Series Of Spectral Elements With At Least One Previous Series Of Spectral Elements To Determine Anomalous Behavior Between The Two (FIG. 2)), and 
when the representative value for the current block is above the minimum representative value (Store All Anomalous Spectral Elements (FIG. 2), Anomalous would have to be above a minimum representative value, Compare each series of Amplitude and phase elements against a user definable criteria for Retention (FIG. 4));
the prior art fails to teach or suggest the further inclusion of:

the correlation value is less than a given correlation value, and 
a numerical count of blocks between the current block and a most recently passed reference block is greater than a given maximum. 

Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.
	Each remaining claims depends upon independent claims 1, 13 and 15 thus is allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,507,804 is similar to US Patent 6,026,348 (Hala) above, and discloses compressing waveforms of vibration data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857